Filed pursuant to Rule 433 Dated November 26, 2008 Relating to Preliminary Prospectus Supplement dated November 25, 2008 to Registration Statement No. 333-131266 Floating Rate Notes Due June 2011 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program Issuer: Morgan Stanley Principal Amount: $500,000,000 Maturity Date: June 15, 2011 Trade Date: November 26, 2008 Original Issue Date (Settlement): December 2, 2008 Interest Accrual Date: December 2, 2008 Issue Price (Price to Public): 100% Underwriting Discounts and Commissions: 0.275% All-in Price: 99.725% Proceeds to Issuer: $498,625,000 Base Rate: LIBOR Reuters LIBOR01 Spread (plus or minus): Plus 0.74% Index Maturity: One Month Index Currency: U.S. Dollars Interest Payment Period: Monthly Interest Payment Dates: The 15th of each month, commencing December 15, 2008 Day Count Convention: Actual/360 Initial Interest Rate: Base Rate plus 0.74% (to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date) Initial Interest Reset Date: December 15, 2008 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Monthly Payment of Additional Amounts: Yes Tax Redemption: Yes Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $100,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61757U AD2 ISIN: US61757UAD28 Ratings of Notes: On the basis of the FDIC Guarantee, the notes will be rated Aaa by Moody’s, AAA by Standard & Poor’s and AAA by Fitch Underwriters: Morgan Stanley & Co. Incorporated and such other underwriters as shall be named in the final Prospectus Supplement Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg FDIC Temporary Liquidity Guarantee Program: The notes will have the benefit of the Federal Deposit Insurance Corporation’s guarantee under the FDIC’s Temporary Liquidity Guarantee Program. Please refer to the description of the guarantee under “Description of Notes—FDIC Guarantee under the Temporary Liquidity Guarantee Program” in the above-referenced Preliminary Prospectus Supplement. This debt is guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States. The details of the FDIC guarantee are provided in the FDIC’s regulations, 12 C.F.R. Part 370, and at the FDIC’s website, www.fdic.gov/tlgp. The expiration date of the FDIC’s guarantee is the earlier of the maturity date of the debt or June 30, 2012. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in this offering will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Preliminary Prospectus Supplement Dated November 25, 2008 Prospectus
